Title: From James Madison to Thomas Jefferson, 29 February 1796
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Philada. Feby. 29. 1796
The Treaty with Spain arrived on Tuesday last. It adjusts both the boundary and navigation in a very satisfactory manner. I have not yet been able to decide whether, on the latter point it clashes or not with the British Treaty; the article being differently represented by different members of the Senate. Nor am I able to say whether any of the articles come within the objections to the constitutionality of the British Treaty. In what relates to contraband & other points in the law of Nations, I understand it presents an honorable contrast to Jay’s stipulations. The Algerine Treaty has some curious features. Among other’s, the sum of one Million paid for the ransom & the peace, does not appear before the Senate, as any part of the Treaty; but has been paid as a verbal part of the Contract, under the authority of the law of appropriation: So that the most material part of the Treaty has been made by the President & the Legislature, without the Treaty-Agency of the Senate. The British Treaty as finally ratified has been republished in the newspapers from foreign copies, but is still not laid before Congress.
The President’s birthday has been celebrated with unexampled splendor. The crisis explains the policy of this. It is remarkable however that the annual motion to adjourn for half an hour to pay the compliment of the day, was rejected this year by 50 vs. 38. altho’ last year on the yeas & nays 13 only voted in the negative.
Nothing from abroad. Bringhurst is making enquiry as to Sharpless. Mr. Rittenhouse the same as to the Kitchen Stoves. Adieu
